Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 12



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  DEBORAH ENGLE                                            Case No: ________________________

          Plaintiff,


  vs.

  ROYAL BAHAMIAN ASSOCIATION, INC.
  a Florida Not For Profit Corporation;
  RENOVATIONS PROPERTY MANAGEMENT, LLC,
  a Florida limited liability company;
  PATRICIA GILLILAND, individual

                     Defendant(s).
  ___________________________________________/

                                               COMPLAINT
  Plaintiff, DEBORAH ENGLE (hereinafter “Plaintiff”) files this Complaint against the Defendants
  ROYAL BAHAMIAN ASSOCIATION, INC., a Florida corporation (hereinafter “RBA”);
  RENOVATIONS PROPERTY MANAGEMENT, LLC, a Florida limited liability company
  (hereinafter “RPM”) and PATRICIA GILLILAND, and individual (hereinafter “GILLILAND”) and
  in support thereof states the following:

                                  JURISDICTIONAL ALLEGATIONS

  1.    Plaintiff is, and at all times pertinent to this action was, a resident of Miami-Dade County,
        Florida and is a disabled person as defined by 42 U.S.C. § 3602(h). Plaintiff resides and owns
        possessory and title interest in a condominium unit 411W in RBA condominium together with
        an undivided portion interest in all common elements of RBA condominium.
  2.    RBA is a condominium association which governs RBA’s application of laws, rules, and
        regulations on Plaintiff, and at all times pertinent to this action is and was a Florida non-profit
        corporation with principal place of business in Miami-Dade County, Florida.
  3.    RPM is a property management company retained by RBA to assist RBA in the management
        of RBA’s business affairs, including but not limited to participation in the management of
        Plaintiff’s disability affairs herein, and at all times pertinent to this action is and was a Florida
        limited liability company with principal place of business in Miami-Dade County, Florida.

                                                                                                           1
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 12



  4.    GILLILAND is currently a Florida licensed and trained community association manager
        (“LCAM”) who works on-site at RBA as a property manager. GILLILAND is employed by
        RPM, to assist RPM and RBA in the management of RBA’s business affairs, including but
        not limited to participation in the management of Plaintiff’s disability affairs herein, and at
        all times pertinent to this action is and was an individual working at RBA condominium
        property in Miami-Dade County, Florida. All events pertinent to this action that
        GILLILAND was involved in and that gave rise to this action took place in Miami-Dade
        County, Florida.
  5.    This Court has jurisdiction under 11 U.S.C. §1331; 42 U.S.C. 3613; due to the fact this action
        is brought under Fair Housing Act violation, 42 U.S.C. § 3601 and more specifically 42 U.S.C.
        §3604 and 42 U.S.C. §3617.
  6.    Under 28 U.S.C. § 1391(b) venue is proper in Southern District of Florida, Miami Division as
        all Defendant are either residents of Miami-Dade County, FL and/or and all relevant events
        took place within its judicial district.
  7.    The court has jurisdiction over all Defendants stated above.


                          BACKGROUND AND GENERAL ALLEGATIONS


  8. Plaintiff, Deborah Engle, has been battling stage four/late-stage breast cancer that
       metastasized to her bones over nine years. She has undergone multiple surgeries and multiple
       treatments in both soft tissue/muscle and bone. The initial surgeries (double mastectomy and
       then total reconstruction), caused her debilitating upper body weakness and painful scarring
       with limitations in range of motion. Aggressive chemotherapy, both intravenously and oral,
       caused and still cause an unpredictable weakness, low energy, continuous debilitating pain,
       weak immune deficiencies, and other challenges.
  9. Three years after Plaintiff’s initial diagnosis, the Breast Cancer spread (metastasized) to
       Plaintiff’s bones and has continued to spread. There is no cure for this type of cancer, only
       treatment to alleviate pain, suffering, and slow the spread of the disease to extend Plaintiff’s
       life expectancy. Plaintiff has multiple breakages/fractures/lesions and erosion of various
       bones. She has had several rounds of intense radiation to her hip and pelvic area that did not
       resolve all pain or cure-all fractures, soft tissue, and nerve damage. Over the last five years,
       she has relied on a wheelchair, crutch, cane, and walker, and at times, unable to walk due to
                                                                                                     2
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 12



     exhaustion and severe pain from the hip bone pushing and breaking through the pelvic area.
     She has undergone a total hip replacement with pelvic reconstruction to allow her to stand, sit
     upright, and walk again. There was some improvement, but surgery did not go as planned.
     Plaintiff has a significant leg-length discrepancy that has caused a severe gait and posture
     damage to her spine, neck, and hip, along with multiple herniated disks and imbalance to the
     body. She must wear a thick shoe lift when walking or standing, and continues to have
     unpredictable limitations in walking, standing, bending, and sitting for any considerable
     amount of time. Her condition also causes her to have an imbalance/instability that causes the
     risk of falling.

  10. In the last year, cancer has once again spread further into the Plaintiff’s hip bone, pelvic bone
     and now to the rib bone as well. The Lesions cause painful fractures and unpredictable
     weakness/exhaustion from both the presence of cancer and dealing with constant pain. Once
     again, she has undergone multiple rounds of intense radiation to the hip, pelvic bone, and rib.
     She also had to have another surgery (total hysterectomy) in an attempt to slow the rapid
     spread of aggressive cancer. She continues to undergo various treatments, oral,
     intramuscular, physical therapy to spine and neck, and an extensive pain management.
  11. Plaintiff is legally disabled with an illness that may end in her death. Her pain and fatigue
     come unexpectedly, recurrently and frequently strengthen, therefore from time to time, she
     can barely walk. Other times she can walk while pushing through the constant pain. She is
     taken care of by a team of doctors at Baptist/Miami Cancer Institute (including primary,
     oncologist, radiologist, spine, orthopedic, gynecologist, and pain management team). All of
     these physicians help to manage her pain, treat the fractured / damaged bones, spine,
     administer continuos oral chemotherapy, and slow the further spread of cancer. These
     physicians prescribe numerous pain medications/supplements, therapies, and encourage the
     Plaintiff to continue her impressive determination to try and keep moving and overcome the
     predicted statistics of life expectancy of metastasized breast cancer. All physicians support
     and endorse her in the acquisition and use of a service dog for both physical and therapeutic
     assistance to continue the highest quality of enjoyment of life.
  12. As stated above, Plaintiff is disabled as defined by 42 U.S.C. § 3602(h) and recognized as such
     by the U.S. government and her physicians.



                                                                                                     3
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 12



  13. RBA Condominium (hereinafter “Condominium”) is a residential community with two
     buildings (West and East) consisting of 164 unit in total. Condominium is located on a long
     parcel of land facing a large lake on its north side and parking spaces on the south side. It has
     a few small areas of grass on which unit owners can walk their dogs. One patch of grass is
     also located on the far west side and is abutting Condominium’s west property line. This
     property is likely not Condominium’s property but is used by unit owners to walk their dogs.
     The other two grassy areas are located in the far east part of the Condominium property.

  14. Condominium also has an area referred to as “Flower Garden” or “Greed Garden” which is
     not a garden at all but rather large grassy area immediately adjacent to the Plaintiff’s parking,
     Plaintiff’s unit, and adjacent to the staircase exit/entrance Plaintiff frequently uses to get in
     and out of west building where her Unit in located. Flower Garden also contains a concrete
     platform with benches and a barbeque area. This area is designated as pet free area in the
     Condominium’s Rules and Regulations.
  15. On April 8, 2020 Plaintiff advised GILLILAND she obtained a service dog, Hungarian
     Vizsla, named Willow (hereinafter “Willow”), and that Willow will become a “resident” of
     RBA community in the next several days.
  16. On April 11, 2020 and after Plaintiff received no response from GILLILAND, Plaintiff sent a
     second email providing GILLILAND with Willow’s up to date on her shots, together with
     Willows breed info and a Plaintiff physician’s letter advising she will be utilizing a service
     dog to assist her with Plaintiff’s physical disabilities. (Copies of the 2 emails and physician’s
     letter are attached hereto as an Exhibit “A”).
  17. GILLILAND and other RBA board members were already aware of Plaintiff’s disability as
     Plaintiff and GILLILAND conversed on several occasions on the topic of Plaintiff’s
     treatment and time/physical constraint it imposed upon Plaintiff and her body.
  18. Plaintiff realized that due to her disability, pain, and limitation in her ability to move it may
     sometimes be difficult to walk with Willow to the far west or east to the designated dog areas
     with dog stations.
  19. Therefore, on April 11, 2020, Plaintiff has made a first request for a “reasonable
     accommodation” to be able to walk Willow, “from time to time”, at a the “Flower Garden”
     immediately adjacent to Plaintiff’s parking space and closest to the staircase Plaintiff uses to
     enter and exits the building. This area is also well lit in the evening/night hours and it has an

                                                                                                     4
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 12



     even grass surface, making it safe to Plaintiff’s walk. Plaintiff also forwarded copy of the last
     2 emails to Oscar Borras (hereinafter “Borras”) who is a RPM’s regional manager, LCAM,
     CAB, and direct superior of GILLILAND (Copies of these emails are attached hereto as an
     Exhibit “B”).
  20. On April 13, GILLILAND confirmed the receipt of Plaintiff’s emails and advised Plaintiff
     she will forward Plaintiff’s requests to RBA board for review. (Copies of these emails are
     attached hereto as an Exhibit “C”).
  21. On April 15, 2020 GILLILAND sent Plaintiff an email stating in part that “We will need the
     deposit/fee as stipulated in the [RBA] Rules and regulations that are still in place.” GILLILAND
     also cited the portions of RBA Rules and Regulations “Per Section 3 – Rule H.: Certified Service
     Animal: ADA Certified Dog: $300.00 initial Deposit and $100 Yearly Fee:”
  22. GILLILAND also stated that “In regards to your special request to have your Service Animal
     do it’s necessities next to your car, that won’t be possible. All pets including emotional and
     service animals have their designated area and the Green Garden is not one of them. The
     Board of Directors feels that if an exception is made for one person, then they will have to
     make it for everyone else.” (Copies of these emails are attached hereto as an Exhibit “D”)
  23. On April 16, 2020 seeing that her request for reasonable accommodation was denied Plaintiff
     sent another email to GILLILAND, (copying Borras on this e-mail), sating among others that “…
     perhaps the board did not understand that the accommodation, is for me, not the dog. The dog is
     not disabled, I am AND I will not be able to handle such distance to the “Dog Areas” all the time
     …”
  24. Plaintiff also asked that RBA and RPM familiarize themselves with the applicable Federal and
     State laws as it pertains to disabled persons. (Copy of this email is attached hereto as an
     Exhibit “E”).
  25. On April 21, 2020, knowing that RBA Rules and Regulations prohibits the charge of pet fees
     for service animals, Plaintiff, responded to GILLILAND’s portion of an email requesting
     Plaintiff to pay pet deposit and annual fee related to Willow. Plaintiff has asked for and
     reiterated her “2nd reasonable accommodation” request for RBA to waive the deposit and
     annual pet fee as it was in violation of RBA’a Ruled and Regulations and applicable Federal
     and State laws. As of the date of this Complaint, GILLILAND never responded to this email.




                                                                                                    5
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 12



      (Copy of this email and relevant copy of RBA Rules and Regulations 1 are attached hereto as
      an Exhibit “F”).
  26. On April 23, 2020, GILLILAND (copying Borras on this e-mail) re-addressed Plaintiff’s
      first reasonable accommodating request stating that “the association has decided to try and
      accommodate [Plaintiff] by allowing the use of the rear common area directly outside of the
      11 line.” GILLILAND also requested of Plaintiff not to “encroach onto barbeque area while
      walking [Willow]” (Copy of this email is attached hereto as an Exhibit “G”).
  27. By limiting Plaintiff to walk with Willow to only “rear common area directly outside ot the 11
      line” GILLILAND and RBA restricted Plaintiff’s movement to approximately 1,100 to 1,500
      square feet of narrow rocky, uneven, and poorly lit area immediately adjacent to a very large
      lake. The lake is riddled with wild animals as it is connected to the ocean and the everglades by
      Snake Creek Canal. This area is divided by from RBA property by a sea wall without any railing
      or ladder that would allow for anyone to climb up in the case of fall into the lake.
  28. It is clear and obvious to any person familiar with RBA property that the “rear areas of both RBA
      buildings” are scenic but also narrow, rocky, and the most dangerous part of the RBA property.
      Should any person or animal fall to the water it is virtually impossible to climb out absent of
      swimming hundreds of feet to the far east or west parking lots where the sea wall ends. The rear
      of the west RBA building is also riddled with iguana and water erosion created holes, it is poorly
      lit (or not lit at all) without any security cameras. The area is dangerous for anyone to walk,
      especially during darkness, it is especially dangerous for a person of Plaintiff’s physical
      disability.
  29. Unclear and in disbelief about GILLILAND’s email, on the same date, April 23, 2020, Plaintiff
      responded (copying Borras on this e-mail) by asking GILLILAND “[w]hat does RBA mean by
      ‘outside the 11 area [sic]?”. Plaintiff also sought a confirmation whether “[she] is not allowed in
      the barbecue / common area with [her] dog?” As of the date of this Complaint, Plaintiff did not
      receive any response to her inquiry. (Copy of this email is attached hereto as an Exhibit “H”).
  30. Despite the harsh “dog walking” restrictions placed upon Plaintiff by GILLILAND and
      RBA, Plaintiff started to use the “rear common area” without using the “green garden” where
      the barbecue area is located. Plaintiff started entering the rear of the building using the
      sliding doors located by the elevators in the middle of the building.

  1
   There RBA Rules and Regulations as to the Pet Fee required for assistance/service animals. Section H.
  offers the fee and deposit being waived upon showing of hardship. Section J. calls for waiver of any pet
  fees for assistant/service animals altogether. (See Exhibit “F”)
                                                                                                             6
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 12



  31. Few weeks into using the sliding door to access the rear of the building, Plaintiff noticed that
     someone placed large pots with trees and plants that practically blocked the ingress and
     egress from the building through the sliding doors.
  32. Plaintiff also noticed that the sprinklers that irrigate the patches of grass in the rear of the
     building were changed to come on around 9-10 PM. (instead of the original post-midnight
     times – around 1-2 AM)
  33. Together with the recently started concrete renovation of balconies causing fallen debris on
     the ground in the rear of the building, these changes made Plaintiff’s ability to walk Willow
     even more difficult and dangerous.
  34. On May 14, 2020 and with the rear of the building looking like a constructions site, Plaintiff
     sent her third “reasonable accommodation” request asking GILLILAND to 1. change back
     the sprinkler system timer schedule to its original post-midnight hours, 2. Move the heavy
     potted trees away from the sliding doors so Plaintiff can enter and exit the building with ease,
     and 3. to pick up and clean up the debris in the grass as they pose danger to anyone using the
     rear of the building. (Copy of this email is attached hereto as an Exhibit “I”)
  35. On May 15, 2020 GILLILAND responded stating that the owner of the concrete company had
     personally checked the work area but found no debris. GILLILAND addressed the request to
     move the heavy pots with trees as follows: “… I asked Leandro not to move them because they
     belong to someone and I don’t want those residents to say something to Leandro for moving
     them. They don’t belong to the association.” (Copy of this email is attached hereto as an
     Exhibit “J”)
  36. In addition to representing RBA and RPM, it appears GILLILAND took it upon herself to
     expressly deny Plaintiff’s reasonable accommodation request to move the large potted trees that
     were and still are in the common areas of RBA property.
  37. The same day at 7:29 PM Plaintiff responded to GILLILAND in part stating the “sprinklers
     came on today at 6:00p.m. it’s worse.”
  38. Plaintiff’s request to change the schedule of sprinklers back after midnight hours, to make it
     easier for Plaintiff to walk Willow in the rear of the building, was disregarded completely and as
     of the date of this Complaint GILLILAND failed to respond to it.
  39. On May 16, 2020 Plaintiff sent one more email to GILLILAND explaining to her there is a
     scaffolding and sample of debris she picked up at 9AM that day. She also informed GILLLAND



                                                                                                     7
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 12



     that she and another neighbor will attempt to pick up some of the debris. (Copy of the last two
     emails is attached hereto as an Exhibit “K”)
  40. Never receiving a response to Plaintiff’s request for waiver of pet fee (deposit and annual
     fee), Plaintiff paid to RBA two checks in total amount of $400.00. GILLILAND
     acknowledged receipt of the same with a stamp and her initials (Copy of the two redacted
     checks is attached hereto as an Exhibit “L”)
  41. Plaintiff always felt she was being targeted and retaliated against by the RBA Board and
     GILLILAND due to the fact she was being followed on the RBA property by RBA selected
     grievance committee member who appeared to be filming her movement with Willow, but it
     was not until May 22, 2020 during her loading Willow into the car, when the irrigation
     sprinklers immediately adjacent to her car came on at 3:31PM spraying with water Plaintiff
     and Willow. There is a security camera installed immediately on the building above
     Plaintiff’s car and some RBA board members have access to the cameras live feed on their
     phones and other personal devices. Also, to the best of Plaintiff’s knowledge never did the
     irrigation come on in the early afternoon hours.




                COUNT I – FAILURE TO REASONABLY ACCOMMODATE


  42. Plaintiff repeats and realleges the allegation stated in paragraphs 1 through 41 above as
     though set forth herein.
  43. Defendants RBA, RPM, and GILLILAND as RBA’s and RPM’s agent and individually were
     all involved in, acquiesced or authorized all discriminatory acts towards Plaintiff and denial
     of requested accommodations by Plaintiff.
  44. Defendants RBA, RPM, and GILLILAND were all aware of Plaintiffs physical disability by
     virtue of prior interaction with Plaintiff, communication and by written notices from Plaintiff,
     Plaintiff having her disabled placard displayed in her car’s window on numerous occasions,
     and one of Plaintiff’s physician letters dated January 22, 2020 as provided in the form of
     attachment to Plaintiff’s email dated April 11, 2020.
  45. All accommodations requested by Plaintiff were reasonable, as they would not impose any
     undue burden financial and administrative burden and they would not fundamentally alter the

                                                                                                   8
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 12



      nature of RBA’s operations. All accommodations requested would in fact impose no or very
      nominal financial and administrative burden upon RBA.
  46. At no time did RBA, RPM or GILLILAND questioned or sought an additional verification of
      Plaintiff’s disability status, her need for a service dog and the way Willow would assist
      Plaintiff, or Willow itself.
  47. In fact at no time did Defendants, RBA, RPM or GILLILAND asked for any single one
      additional document about her disability, Willow, nor did the Defendants inquire into the any
      reasons for the need for reasonable accommodation as requested by Plaintiff.
  48. Plaintiff has provided RBA, RPM and GILLILAND with Willow’s all paperwork including
      health-related and vaccination documents and Defendants accepted them as sufficient.
  49. All reasonable accommodations requested by Plaintiff were articulated clearly via email and
      directed to GILLILAND as an agent for RPM and RBA. They were all particularly tailored
      for and based on Plaintiff’s physical needs to ameliorate her enjoyment of RBA
      Condominium and the enjoyment of RBA common elements. The requested reasonable
      accommodations were directed and carefully construed so Plaintiff had the opportunity to use
      and enjoy RBA Condominium’s common elements, grounds, and her dwelling.
  50. Defendant GILLILAND individually, and as an agent for RBA and RPM either directly
      denied Plaintiff’s reasonable requests (i.e. removal of pots with heavy trees and plants, denial
      of Plaintiff’s use of grassy area next to Plaintiff’s unit and her car; refusal to waive pet
      fee/deposit) or constructively denied them (i.e. failure to respond to Plaintiff’s requests for
      changing sprinklers schedule of irrigation back to after midnight hours).
  51. Considering Plaintiff’s allegations, Plaintiff’s effort to point out and bring to Defendant’s
      attention the laws and federal regulations 2 and considering that GILLILAND and Borras are
      both Florida licensed property managers (LCAM), RBA board of directors should have been
      familiarized with standard FHA guidelines, and given the fact that all of Defendants had an
      access and ability to consult a legal professional(s); the denials of Plaintiff’s reasonable
      accommodation requests were malicious, reckless and/or intentional. Defendants totally




  2
   See Plaintiff’s E-mail to Gilliland and Borras dated April 16, 2020 bringing their attention to ADA, FHA,
  HUD regulations and attached as an “Exhibit E” to Plaintiff’s Complaint.
  Also, See Plaintiff’s Email to Gilliland dated April 21, 2020 pointing her attention to RBA Rules and
  Regulation as it applies to pet fees and deposits and attached as an “Exhibit E” to Plaintiff’s Complaint.
                                                                                                               9
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 12



      disregarded Plaintiff’s human rights, blatantly violated federal and state laws, and in violated
      their very own RBA Rules and Regulations.
   52. As a result of RBA’s unlawful denial, Plaintiff had suffered irreparable loss, emotional and
      physical distress, she was harassed, and was prevented and deprived of her right of use and
      enjoyment of her dwelling and property rights.
   53. As a result of RBA’s unlawful denials, Plaintiff is unable to enjoy the property freedoms that
      are enjoyed by non-disabled residents.
   WHEREFORE Plaintiff, DEBORAH ENGLE, demands judgment for $1,000,000.00 against
   each and every Defendant, ROYAL BAHAMIAN ASSOCIATION, INC.; RENOVATIONS
   PROPERTY MANAGEMENT, LLC, and PATRICIA GILLILAND and for the Court to declare
   that each and every Defendant violated Fair Housing Act by unlawfully discriminating against
   Plaintiff; that each and every Defendant unlawfully failed to accommodate her reasonable
   accommodation requests, together with the award of compensatory damages, punitive damages
   as allowed by law, Plaintiff’s attorney’s fees and costs, together with an injunctive relief
   including the following:
      A. That Defendants are ordered from any future discrimination against Plaintiff and any
              other third party/person under the FHA.
      B. That RBA is ordered to amend its Rules and Regulations in accordance with FHA rules
              and   regulations      especially   to   comply   with   applicable   laws   relating   to
              service/assistance animals and reasonable accommodation.
      C. That RBA is required to mail to all of its residents an educational pamphlet teaching them
              on the FHA rules and regulations as it applies to reasonable accommodations and
              anti-discrimination.
      D. Any other relief this Honorable Court deems just and proper.


               COUNT II – RETALIATION IN VIOLATION OF 42 U.S.C. § 3617


   54. Plaintiff repeats and realleges the allegation stated in paragraphs 1 through 41 above as
      though set forth herein.
   55. Under 42 U.S.C. § 3617 “It shall be unlawful to coerce, intimidate, threaten, or interfere
      with any person in the exercise or enjoyment of, … in the exercise or enjoyment of, any right
      granted or protected by section 3603, 3604, 3605, or 3606 of this title.”
                                                                                                      10
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 12



   56. When Plaintiff requested reasonable accommodation from RBA and was denied it; she was
       presented an unreasonable and dangerous alternative of walking on an uneven, poorly lit,
       dangerous ground in the rear of the building.
   57. Plaintiff challenged RBA’s denial of her reasonable accommodation requests but to no avail.
   58. Plaintiff started to use the rear common elements from time to time in an attempt to try to
       enjoy her dwelling and all the common located in the rear of the building.
   59. After several weeks RBA had caused or allowed the placement of heavy pots with trees in
       the entry of the doorway Plaintiff used to enter and exit the rear common elements where she
       was directed to walk with Willow.
   60. When asked to remove, GILLILAND and RBA refused to do so.
   61. RBA also caused or allowed the sprinkler irrigation system to become active during the times
       Plaintiff walked with Willow. Upon request to return the irrigation schedule back to after
       midnight. RBA failed to address or respond.
   62. Plaintiff has a reasonable belief that these acts of retaliation were perpetrated by RBA board
       members with the assistance from GILLILAND to harass Plaintiff and to make her life in
       RBA Condominium unpleasant, unlivable, and cause her to move out.
   63. Considering Plaintiff’s allegations, Plaintiff’s effort to point out and bring to Defendant’s
       attention the laws and federal regulations Defendants violated 3 and considering that
       GILLILAND and Borras are both Florida licensed property managers (LCAM), RBA board
       of directors should have been familiarized with standard FHA guidelines, and given the fact
       that all of Defendants had an access and ability to consult a legal professional(s); RBA’s
       actions were malicious, reckless and/or intentional. Defendants totally disregarded Plaintiff’s
       human rights, blatantly violated federal and state laws, and in violated their very own RBA
       Rules and Regulations.
   64. As a result of RBA’s denial, Plaintiff had suffered irreparable loss, emotional and physical
       distress, she was harassed, and was prevented and deprived of her right of use and enjoyment
       of her dwelling and property rights.




   3
    See Plaintiff’s E-mail to Gilliland and Borras dated April 16, 2020 bringing their attention to ADA, FHA,
   HUD regulations and attached as an “Exhibit E” to Plaintiff’s Complaint.
   Also, See Plaintiff’s Email to Gilliland dated April 21, 2020 pointing her attention to RBA Rules and
   Regulation as it applies to pet fees and deposits and attached as an “Exhibit E” to Plaintiff’s Complaint.
                                                                                                             11
Case 1:20-cv-22556-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 12



      WHEREFORE Plaintiff, DEBORAH ENGLE, demands judgment for $1,000,000.00 against
      each and every Defendant, ROYAL BAHAMIAN ASSOCIATION, INC.; RENOVATIONS
      PROPERTY MANAGEMENT, LLC, and PATRICIA GILLILAND and for the Court to
      declare that each and every Defendant violated Fair Housing Act by unlawfully
      discriminating against Plaintiff; that each and every Defendant unlawfully retaliated against
      Plaintiff, together with the award of compensatory damages, punitive damages as allowed by
      law, Plaintiff’s attorney’s fees and costs, together with an injunctive relief including the
      following:
      A. That Defendants are ordered from any future discrimination and retaliation against
             Plaintiff and any other third party/person under the FHA.
      B. That RBA is ordered to amend its Rules and Regulations in accordance with FHA rules
             and regulations especially as it applies to service and assistance animals and improper
             retaliation against residents.
      C. That RBA is required to mail to all of its residents an educational pamphlet teaching them
             on the FHA rules and regulations as it applies to reasonable accommodations and
             anti-discrimination.
      D. Any other relief this Honorable Court deems just and proper.


   PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

                                                      By: /s/ Gregory M. Ochalek, J.D.
                                                      FBN 659703


   Respectfully submitted and Dated this 19th day of JUNE, 2020


                                                      _____________________________________
                                                      S/ Gregory M. Ochalek, J.D. FBN 659703
                                                      19553 NW 2nd Avenue, #217
                                                      Miami FL 33169
                                                      (T) 305.329.4590 (F) 305.329.4591
                                                      ochaleklaw@gmail.com (Designated E-mail)




                                                                                                 12
